DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, what “which” refers to?
Claim 1, lines 6-7, “which is configured to be captively clamped to the frame-like base form within the internal receiving area of the frame-like base form” are unclear and confusing. How are “…to the frame-like base form within the internal receiving area of the frame-like base form”?
Claim 4, line 2, “openings” is confusing.  What is a difference between “openings” in claim 4 and “openings” in claim 2, line 2?
Claim 4, lines 3-4, “each axially aligned with one another” are confusing.  Each opening of the clamping elements is axially aligned with one another? or each opening of the fastening devices and each opening of the clamping elements axially aligned with one another?



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide et al. (6,533,615).
Regarding claim 1, Koide et al. disclose a bulkhead mounted housing (20, figure 2) for a plug connection, wherein the bulkhead mounted housing has a frame-like base form (20) that defines an internal receiving area (21) for a holding frame or a contact insert (15, figure 3), wherein fastening devices (22A, figure 2) for fastening the bulkhead mounted housing to a wall aperture (S) are integrally formed within the frame-like base form (22A within 22, a part of 20), wherein the bulkhead mounted housing has at least one clamping element (50 that including 56A, figure 2) that is separate and distinct from the frame-like base form, and the at least one clamping element is configured to be captively clamped to the frame-like base form within the internal receiving area (at 56A) of the frame-like base form, and wherein the holding frame or the contact insert can be secured on the at least one clamping element within the internal receiving area (figure 1).
Regarding claim 2, figure 2 shows the fastening devices are openings (22A) via which the bulkhead mounted housing can be secured to the wall aperture.

 	Regarding claim 4, the fastening devices in the form of openings within the frame-like base form of the bulkhead mounted housing and the openings of the clamping elements are each axially aligned with one another.
 	Regarding claim 5, figure 2 shows the at least one clamping element of the bulkhead mounted housing comprises at least two clamping elements.
 	Regarding claim 6, figure 2 shows the clamping element is formed from at least two parts, a first part (53) and a second part (57).
Regarding claim 7, the at least two parts are coupled to one another via a hinged connection.
 	Regarding claim 8, the at least two parts are coupled to one another via a spring element (55).
Regarding claim 9, the spring element is a leaf spring.
 	Regarding claim 10, figure 2 shows at least one fastening element (22 of a left side of 20) for a hood is integrally formed externally on the frame- like base form.

Regarding claim 12, the feature in the method claims are identical to those in the apparatus claims; therefore, a method for fastening a bulkhead mounted housing to a wall aperture alone is not a patentable feature.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
01/19/22.